     Case 3:21-cv-00071-MMD-WGC Document 13 Filed 09/13/21 Page 1 of 3



1

2

3                              UNITED STATES DISTRICT COURT
4                                     DISTRICT OF NEVADA
5
                                                 ***
6     DANIEL HARVEY RIGGS,                             Case No. 3:21-cv-00071-MMD-WGC
7                                      Petitioner,                   ORDER
               v.
8
      TIMOTHY FILSON, et al.,
9
                                   Respondents.
10

11          This habeas matter is before the Court on Petitioner Daniel Harvey Riggs’s motion
12   to withdraw (ECF No. 7)1 and motion for appointment of counsel (ECF No. 10).2 Also
13   before the Court is petitioner’s motion for order directing clerk to send docket sheet (ECF
14   No. 8).
15   I.     MOTION TO WITHDRAW AND MOTION FOR APPOINTMENT OF COUNSEL
16          Petitioner filed a counseled petition for writ of habeas corpus. (ECF No. 1.)
17   Petitioner challenges two convictions imposed by the Second Judicial District Court for
18   Washoe County, Nevada (“state court”). See State of Nevada v. Petitioner, Case No.
19   CR13-1067, CR13-1364.3 In 2013, Petitioner entered a nolo contendere plea to two counts
20   of attempted sexual assault as part of a global settlement resolving both cases. The state
21   district court sentenced him to an aggregate term of 16 to 40 years.
22          Petitioner is currently represented by Robert Lindsay, Esq. Counsel for Petitioner
23          1Respondents   filed a non-opposition (ECF No. 9) to Petitioner’s motion to withdraw.
24
            2Respondents  filed a non-opposition (ECF No. 11) to Petitioner’s motion for
25   appointment of counsel.
26          3The  Court takes judicial notice of the online docket records of the Second Judicial
     District Court and Nevada appellate courts, which may be accessed at
27
     www.washoecourts.com/Query/DetailedCaseSearch                                          and
28   http://caseinfo.nvsupremecourt.us/public/caseSearch.do.
     Case 3:21-cv-00071-MMD-WGC Document 13 Filed 09/13/21 Page 2 of 3



1    asserts that he can no longer represent Petitioner due to his present physical condition

2    and that he is withdrawing from all but minor misdemeanor cases. The Court finds good

3    cause exists to grant counsel’s motion to withdraw.

4           Turning to Petitioner’s motion for appointment of counsel, there is no constitutional

5    right to appointed counsel in a federal habeas corpus proceeding. See Luna v. Kernan,

6    784 F.3d 640, 642 (9th Cir. 2015) (citing Lawrence v. Florida, 549 U.S. 327, 336-37

7    (2007)). But an indigent petitioner may request appointed counsel to pursue that relief.

8    See 18 U.S.C. § 3006A(a)(2)(B). The decision to appoint counsel is generally

9    discretionary. Id. (authorizing appointed counsel “when the interests of justice so require”);

10   see also id. § 3006A(a)(2).

11          Petitioner’s motion asks the Court to appoint counsel because of the complexity of

12   this federal habeas action as well as the lengthy sentence structure. The Court finds

13   Petitioner is unable to afford counsel, and the issues presented warrant the appointment

14   of counsel. See 18 U.S.C. § 3006A(a)(2)(B). Accordingly, Petitioner’s motion for

15   appointment of counsel is granted.

16   II.    MOTION FOR ORDER DIRECTING CLERK TO SEND DOCKET SHEET

17          Petitioner’s motion requests copies of the docket sheet and all filings in his case.

18   Generally, an inmate has no constitutional right to free photocopying or to obtain court

19   documents without payment. See Johnson v. Moore, 948 F.2d 517, 521 (9th Cir. 1991).

20   The fundamental constitutional right of access to the courts requires prison authorities

21   to help inmates prepare and file “meaningful legal papers by providing prisoners with

22   adequate law libraries or adequate assistance from persons trained in the law,” Bounds v.

23   Smith, 430 U.S. 817, 828 (1977); it does not impose an obligation “to finance and support

24   prisoner litigation,” Lewis v. Casey, 518 U.S. 343, 384-85 (1996).

25          As a one-time courtesy to Petitioner, the Court will instruct the Clerk’s office to mail

26   him a copy of this order and the current docket sheet.

27   III.   CONCLUSION

28          It is therefore ordered that Petitioner’s counsel’s motion to withdraw (ECF No. 7) is


                                                   2
     Case 3:21-cv-00071-MMD-WGC Document 13 Filed 09/13/21 Page 3 of 3



1    granted.

2             It is further ordered that Petitioner’s motion for appointment of counsel (ECF No. 10)

3    is granted.

4             It is further ordered that Petitioner’s motion for order directing clerk to send docket

5    sheet (ECF No. 8) is granted in part. The Clerk of Court is instructed to mail Petitioner a

6    copy of this order and the current docket sheet.

7             It is further ordered that the Federal Public Defender is provisionally appointed as

8    counsel and will have 21 days from the date of this order to enter a notice of appearance

9    or to indicate the office’s inability to represent Petitioner in these proceedings. If the

10   Federal Public Defender is unable to represent Petitioner, the Court will appoint alternate

11   counsel. The counsel appointed will represent Petitioner in all federal proceedings related

12   to this matter, including any appeals or certiorari proceedings, unless allowed to withdraw.

13   All deadlines set forth in ECF No. 3 will remain in place unless otherwise ordered by the

14   Court.

15            DATED THIS 13th Day of September 2021.

16

17

18                                               MIRANDA M. DU
                                                 CHIEF UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26
27

28


                                                     3
